Citation Nr: 0638720	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-11 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability rating for traumatic 
arthritis, left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to a higher disability rating for residuals, 
right medial meniscectomy with chondromalacia, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for diabetes mellitus, 
as secondary to service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for diabetes 
mellitus, type II, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims.

2.  The veteran's service-connected traumatic arthritis, left 
knee, is manifested by subjective complaints of pain and 
fatigue, limitation of flexion to 115 degrees, limitation of 
extension to 5 degrees, mild effusion, tenderness to 
palpation and degenerative changes with no evidence of 
instability, recurrent subluxation, swelling, or locking with 
effusion in the joint.

3.  The veteran's service-connected right medial meniscectomy 
with chondromalacia is manifested by subjective complaints of 
pain and fatigue, limitation of flexion to 110 degrees, 
limitation of extension of 5 degrees, mild effusion, some 
crepitus, tenderness to palpation and degenerative changes 
with no evidence of instability, recurrent subluxation, 
swelling, or locking with effusion in the joint.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 
5262 (2006); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  

2.  The criteria for a rating in excess of 10 percent for 
residuals, right medial meniscectomy with chondromalacia, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, 5262 (2006); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notices to the veteran in 
June 2001 and January 2002 and issued the rating decision 
which was the initial denial of the veteran's claim in August 
2002.  Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the June 2001, January 2002 and January 2005 letters, VA 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have.  Moreover, the 
January 2005 letter expressly advised the veteran to submit 
any relevant evidence in his possession.  Thus, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased ratings claims, but 
he was not provided with notice of the type of evidence 
necessary to establish effective dates.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the veteran and his representative have 
alleged no prejudice as a result of this error.  Moreover, as 
the decision finds that the preponderance of the evidence is 
against the veteran's claims for increases, any question as 
to the appropriate effective dates to be assigned is rendered 
moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded a VA examination in connection 
with his claim; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination

The veteran's left knee disability is currently rated under 
Diagnostic Codes 5010 and 5259.  The veteran right knee 
disability is rated under Diagnostic Code 5259.  Diagnostic 
Code 5010 states that traumatic arthritis will be rated as 
degenerative arthritis.   38 C.F.R. § 4.71(a), Diagnostic 
Code 5010.  The Board notes that Diagnostic Code 5003 states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  The Board notes that 
separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  

Finally, the Board notes that Diagnostic Code 5259 provides a 
10 percent rating for removal of semilunar cartilage that is 
symptomatic.  38 C.F.R. § 4.71(a), Diagnostic Code 5259.  A 
20 percent disability rating is warranted when there is 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5258.

The evidence of record includes a July 2002 VA examination 
report which notes that the veteran reported bilateral knee 
pain, fatigue and weakness.  On physical examination, there 
was medial joint line tenderness on the right knee with mild 
effusion and some crepitus with no evidence of instability.  
His range of motion was from -3 to 115 degrees.  His left 
knee had a range of motion from -3 to 118 degrees with mild 
effusion and no evidence of instability.  X-rays of the knees 
were essentially negative, except for sclerosis and medial 
compartment joint space narrowing in the right knee.

November 2002 private medical records show that the veteran 
continued to complain of pain in his knees and that x-rays 
showed degenerative changes with slight narrowing of the 
joint line and arthritic changes in the osteophyte formation.

An April 2004 private medical consultation showed that the 
veteran continued to complain of bilateral knee pain.  He 
reported occasional give-way and mild swelling.  On physical 
examination, the veteran walked with a limp on the right 
side.  There was no effusion of the right knee but it was 
tender to palpation.  Medial and lateral collateral ligaments 
were intact.  Anterior and posterior cruciates were intact.  
Right knee range of motion was from 5 to 100 degrees.  Left 
knee range of motion was from 5 degrees to 115 degrees.  
There was no left knee effusion, but the left knee was tender 
to palpation.  Medial and lateral collateral ligaments were 
intact, as were anterior and posterior cruciate ligaments.  
X-rays of both knees showed medial joint space narrowing on 
the right and minor medial compartment degenerative changes 
on the left with mild to moderate degenerative changes seen 
in both patellofemoral compartments.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected left knee disability is 
not manifested by findings that support a rating in excess of 
10 percent.  The medical reports show that the veteran's knee 
flexion is limited at most to 115 degrees and his extension 
is limited by at most 5 degrees.  These findings do not 
warrant a compensable rating under Codes 5260 (limitation of 
flexion) or 5261 (limitation of extension).  Moreover, there 
is no objective evidence of additional limitation of motion 
of the knees due to pain on use, and certainly not additional 
limitation to the extent necessary for compensable ratings 
under the limitation of motion codes.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no evidence of instability, recurrent subluxation, 
swelling, or locking with effusion in the joint.  Thus, 
compensable ratings under Diagnostic Codes 5257 (Recurrent 
subluxation or lateral instability) or 5258 (cartilage, 
semilunar, dislocated with frequent episodes of locking, pain 
and effusion into the joint) are not warranted.  Finally, 
with no evidence of ankylosis or malunion or nonunion of the 
tibia and fibula, there is no basis for a compensable rating 
under Diagnostic Codes 5256 and 5262.  Although there is x-
ray evidence of degenerative changes in the left knee, there 
is no evidence of any instability; thus, there is no basis 
for separate ratings under Diagnostic Codes 5257 and 
5003/5010.

In view of the foregoing, the Board finds that the criteria 
for an evaluation in excess of 10 percent for left knee 
disability have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260 and 5261; VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  

Turning to the veteran's right knee disability, the Board 
finds that the medical evidence of record does not support a 
rating in excess of 10 percent.  The medical reports show 
that the veteran's flexion is limited at most to 100 degrees 
and his extension is limited by at most 5 degrees.  These 
findings do not warrant a compensable rating under Codes 5260 
(limitation of flexion) or 5261 (limitation of extension).  
Moreover, there is no objective evidence of additional 
limitation of motion of the knees due to pain on use, and 
certainly not additional limitation to the extent necessary 
for compensable ratings under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

With no evidence of recurrent locking and effusions, there is 
no basis for a compensable rating under Diagnostic Code 5258.  
Finally, with no evidence of ankylosis or malunion or 
nonunion of the tibia and fibula, there is no basis for a 
compensable rating under Diagnostic Codes 5256 and 5262.  
Although there is x-ray evidence of degenerative changes in 
the right knee, there is no evidence of any instability, thus 
there is no basis for a separate rating under Diagnostic 
Codes 5257.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
ratings in excess of 10 percent for the veteran's bilateral 
knee disabilities, the benefit of the doubt doctrine is not 
for application and the claims must be denied.  38 U.S.C.A. § 
5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for traumatic arthritis, 
left knee is denied.

A rating in excess of 10 percent for residuals, right medial 
meniscectomy with chondromalacia is denied.


REMAND

As part of VA's duty to assist claimants in obtaining 
evidence, 3.159(c)(4)(I) dictates that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion when the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain: 1) 
competent lay or medical evidence of a current diagnosed 
disability...2) establishes that the veteran suffered an event, 
injury or disease in service....and 3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability.  In Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006), 
the Court cited McLendon v. Nicholson, in which the Court 
observed that the third prong of § 3.159(c)(4)(I), which 
requires that the evidence of record "indicates" that "the 
claimed disability or symptoms may be associated with the 
established event," establishes "a low threshold."  20 
Vet.App. 79, 83 (2006) (emphasis added).  

In the case at hand, the veteran clearly has service-
connected orthopedic disabilities and a current diagnosis of 
diabetes mellitus, type II.  Additionally, the veteran has 
submitted a letter from Dr. L.T., M.D. which states that it 
is her opinion that the veteran's current diabetes mellitus, 
type II, is a secondary problem associated with the veteran's 
knees, ankles and back problems and his inability to exercise 
properly.  This statement from L.T. is not sufficient to 
support a grant of service connection in the instant case as 
it is not supported by any rationale and it does not take 
into account any other relevant factors, such as the 
veteran's long-standing obesity (as documented in his medical 
records) and his documented family history of diabetes 
mellitus.  Nevertheless, it is sufficient to establish that 
there may be an association between the veteran's service-
connected orthopedic disabilities and his current diabetes 
mellitus, type II.  As such, the Board finds that a remand is 
necessary in the present case to afford the veteran a VA 
examination and etiology opinion.

There is an additional reason that warrants further 
development of the veteran's claim.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to service connection 
for diabetes mellitus, type II, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date or a disability rating, in the event that 
service connection is established.  Thus, the veteran should 
be provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him of the evidence necessary 
to establish an effective date and a disability rating if 
service connection is established for diabetes mellitus, type 
II.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and an 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should arrange for the veteran 
to undergo a VA examination.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review, with particular attention paid to 
the October 2002 letter from Dr. L. T.  
After reviewing the claims file and 
examining the veteran, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any current diabetes 
mellitus, type II found on examination 
either began during service, or is 
causally linked to any incident of or 
finding recorded during service, or is 
etiologically related to his service-
connected knee, ankle and back 
disabilities.  The examiner should also 
address whether it is at least as likely 
as not that any of the veteran's service-
connected disabilities aggravated his 
diabetes mellitus.  If so, the examiner 
should discuss the baseline impairment of 
the diabetes mellitus prior to such 
aggravation and should identify the 
disability which is caused by the 
service-connected orthopedic conditions 
aggravating the disease.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

3.  Review the expanded record and 
readjudicate the claim.  The case should 
then be returned to the Board, if in 
order, for further review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


